   Case: Case
         18-3695
              2:18-cv-02109-HB
                   Document: 003113229777
                               Document 29 Page:
                                           Filed 05/06/19
                                                  1   DatePage
                                                          Filed:105/06/2019
                                                                  of 1



     UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                          No. 18-3695

                 O'Neill Bragg & Staffin PC, et al v. Bank of America Corp, et al

                               (District Court No. 2-18-cv-02109)

                                          ORDER

Pursuant to Fed. R. App. P. 3(a) and 3rd Cir. Misc. LAR 107.2(b), it is

ORDERED that the above-captioned case is hereby dismissed for failure to timely prosecute
insofar as appellant failed to file a brief and appendix as directed. It is

FURTHER ORDERED that a certified copy of this order be issued in lieu of a formal mandate.

For the Court,

s/ Patricia S. Dodszuweit
Clerk

Dated: May 6, 2019
JK/cc: Melissa Martinez, Esq.
       Philip S. Rosenzweig, Esq.
       Jarrod D. Shaw, Esq.                           A True Copy:



                                                      Patricia S. Dodszuweit, Clerk
                                                      Certified Order Issued in Lieu of Mandate
